McCLELLAN, J.
This is an appeal from a judgment rendered by the judge of the county court under special statutory provisions sitting without a jury. The complaint contains two counts, one on an open account and the other on an account stated. It cannot be maintained with any force and is not attempted to be that the evidence furnishes sufficient data for judgment for plaintiff, Little, on an open account.
As to whether there was ever a stated account between the parties the evidence is oral and in direct conflict. Under these circumstances, and in recognition of *463the principles declared in Woodrow v. Hawving, 105 Ala. 240, and many times reaffirmed, we must concur in tbe conclusion of tbe trial judge that no stated account was proved.
It is unnecessary to pass upon tbe court’s rulings on tbe admissibility of testimony. They relate.to evidence received against plaintiff’s objection. If tbe testimony objected to was inadmissible it was solely on tbe grounds of irrelevancy and immateriality, and it was in fact so irrelevant and immaterial that tbe court could not bave been influenced by it.
Affirmed.